DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not show an image sensor, comprising a photodiode formed in a semiconductor substrate, the photodiode having a carrier-accumulation region; a floating diffusion region arranged in the semiconductor substrate side by side with respect to the photodiode, and a transfer transistor located between the photodiode and the floating diffusion region, wherein a gate of the transfer transistor extends from over the semiconductor substrate downward to the carrier-accumulation region in the semiconductor substrate, and wherein the gate extends away from the floating diffusion region and overlaps more than half a width of the carrier-accumulation region.
Cited prior art references include Paik (US 7,741,143 B2), Woo (US Pub. 2021/0020674 A1), Takahashi (US Pub. 2020/00266223 A1), Maeda (US Pub. 2016/0219236 A1), Hisanori (US Pub. 2014/0349437 A1), Qian (US Pub. 2009/0200589 A1), Park (KR 20160078613 A), Maeda (JP 2016/018958 A), and Kong (CN 110112161 A). Most of these references disclose various elements of the claims including the 
Maeda (JP 2016/018958 A) is particularly relevant and probably the closest prior art reference to the applicant’s claimed invention. Maeda (JP 2016/018958 A) shows (fig. 3) the image sensor comprising the photodiode (42) having a carrier-accumulation region (N1/N2); the floating diffusion (6), and a transfer transistor located between the photodiode and the floating diffusion region, wherein a gate (51,52)  of the transfer transistor extends from over the semiconductor substrate downward to the carrier-accumulation region in the semiconductor substrate, and wherein the gate (portion 52) overlaps the carrier-accumulation region. However, Maeda (JP 2016/018958 A) does not specifically disclose the floating diffusion region arranged in the semiconductor substrate side by side with respect to the photodiode, since the photodiode region is formed below the floating transistor and separated by isolation region (56). Maeda (JP 2016/018958 A) also does not specifically disclose wherein the gate extends away from the floating diffusion region, since the gate extension portion (52) extends toward the direction of the floating diffusion region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815